Burns v Grandjean (2022 NY Slip Op 06579)





Burns v Grandjean


2022 NY Slip Op 06579


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


638 CA 21-00414

[*1]MATTHEW A. BURNS, PLAINTIFF-RESPONDENT,
vJENNIFER A. GRANDJEAN, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


MICHAEL STEINBERG, ROCHESTER, FOR DEFENDANT-APPELLANT.
AFFRONTI, LLC, ROCHESTER (FRANCIS C. AFFRONTI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
WALTER BURKARD, MANLIUS, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered March 12, 2021. The order, inter alia, appointed a family reunification therapist and directed defendant to pay the first $7,500 in family reunification therapy costs. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and plaintiff's January 13, 2021 motion is denied in its entirety.
Same memorandum as in Burns v Grandjean ([appeal No. 1] — AD3d — [Nov. 18, 2022] [4th Dept 2022]).
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court